Citation Nr: 0716480	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-42 545	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for numbness and a 
blood clot in the right thigh. 

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for degenerative disc 
disease of the back. 

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for adjustment 
disorder with depressed mood.  

4. Entitlement to service connection for peripheral 
neuropathy of the thighs and groin to included as a residual 
of exposure to Agent Orange.

5. Entitlement to service connection for infertility or 
sterility.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1966 to September 1969 to include service in the 
Republic of Vietnam and from August 1972 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in October 2002 and in 
July 2004, of a Department of Veterans Affairs (VA) Regional 
Office (RO). 

The claim of service connection for infertility or sterility 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. In a rating decision, dated in December 1996, the RO 
denied service connection for numbness and a blood clot in 
the right thigh; after the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision. 

2. The additional evidence presented since the rating 
decision of December 1996 by the RO is by itself or in 
connection with evidence previously assembled not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
numbness and a blood clot in the right thigh. 

3. In a rating decision, dated in December 1996, the RO 
denied service connection for degenerative disc disease of 
the back; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision.



4. The additional evidence presented since the rating 
decision of December 1996 by the RO is by itself or in 
connection with evidence previously assembled not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
degenerative disc disease of the back.

5. In a rating decision, dated in December 1996, the RO 
denied service connection for adjustment disorder with 
depressed mood; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision.

6. The additional evidence presented since the rating 
decision of December 1996 by the RO is by itself or in 
connection with evidence previously assembled not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
adjustment disorder with depressed mood. 

7. Peripheral neuropathy of the thighs and groin was not 
affirmatively shown during service, and peripheral neuropathy 
of the thighs and groin, first shown after service, is 
unrelated to an injury, disease, or event, including exposure 
to Agent Orange, during service.


CONCLUSIONS OF LAW

1. The rating decision in December 1996 by the RO, denying 
service connection for numbness and a blood clot in the right 
thigh, became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
3.104(a).

2. New and material evidence has not been presented to reopen 
the claim of service connection for numbness and a blood clot 
in the right thigh, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 
(2001). 

3. The rating decision in December 1996 by the RO, denying 
service connection for degenerative disc disease of the back, 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

4. New and material evidence has not been presented to reopen 
the claim of service connection for degenerative disc disease 
of the back, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2001).

5. The rating decision in December 1996 by the RO, denying 
service connection for adjustment disorder with depressed 
mood, became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
3.104(a).

6. New and material evidence has not been presented to reopen 
the claim of service connection for adjustment disorder with 
depressed mood, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2001).

7. Peripheral neuropathy of the thighs and groin was not 
incurred in or aggravated by service, and service connection 
may not be presumed to have been incurred as a result of 
exposure to Agent Orange during service. 38 U.S.C.A. §§ 1110, 
1112, 1131, 1116, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material claim, the VCAA notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in April 2001, April 2002, and January 2004.  The 
veteran was notified of the evidence needed to reopen the 
claims of service connection, namely, evidence that was new 
and material, and the evidence needed to establish the 
underlying claims of service connection, namely, evidence of 
current disability, evidence of an injury or disease in 
service or event in service, causing injury or disease, and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
also notified of the evidence to substantiate the new claims 
for service connection, namely, evidence of current 
disability, evidence of an injury or disease in service or 
event in service, causing injury or disease, and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  

The veteran was also informed that VA would obtain service 
medical records, VA records and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf. 
He was asked to submit evidence, which would include that in 
his possession, in support of his claims.  The notice 
included the general effective date provision for the claims, 
that is, the date of receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (notice of the evidence 
necessary to reopen the claim and the evidence necessary to 
establish the underlying claim for the benefit sought); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of 
the elements of the claim, except for the degree of 
disability assignable).  

To the extent that the degree of disability assignable was 
not provided as the claims are denied, except for the claim 
that is remanded, no disability rating can be awarded as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the VCAA deficiency 
as to degree of disability assignable.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  On the claims to reopen, as the claims 
are denied there is no duty to assist by obtaining a VA 
examination or medical opinion.  38 C.F.R. § 3.159(c).  On 
the claim of service connection for peripheral neuropathy, as 
the disability is not associated with an established event in 
service, there is no duty to assist by obtaining a VA 
examination or medical opinion.  38 C.F.R. § 3.159(c)(4).  As 
there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claims for Service 
Connection

Evidence Previously Considered 

In a rating decision, dated in December 1996, the RO denied 
service connection for numbness and a blood clot in the right 
thigh, degenerative disc disease of the back, and adjustment 
disorder with depressed mood.  The claims were denied on 
grounds that the claimed conditions were not shown during 
service.  After the veteran was notified of the adverse 
determinations and of his procedural and appellate rights, he 
did not appeal the rating decision, denying the claims of 
service connection, and the rating decision of December 1996 
by the RO became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 

The evidence considered at the time of the rating decision in 
December 1996 consisted of the service medical records and VA 
records. 

The service medical records, including the reports of 
entrance and separation examinations, for the first period of 
service disclose a single episode of adjustment anxiety in 
February and March 1967.   In August 1969, the veteran 
complained of back pain, and there were no physical findings 
or diagnosis.  The service medical records contain no 
complaint or finding of numbness and a blood clot in the 
right thigh 

The service medical records, including the reports of 
entrance and separation examinations, for the second period 
of service disclose no pertinent history or defect on 
entrance examination.  Recurrent low back pain described as 
strain was noted in 1973 and in 1976.  On separation 
examination, the veteran also gave a history of recurrent 
back pain with no recent symptoms.  The psychiatric and 
neurological evaluations were normal as was the evaluation of 
the spine.  The service medical records contain no complaint 
or finding of numbness and a blood clot in the right thigh. 

After service, VA records disclose that in August 1994 the 
veteran complained of numbness and a burning sensation in the 
right thigh. The veteran gave a history of a blood clot in 
the right thigh in 1974.  The veteran also complained of low 
back pain with a history of back and disc problems by X-ray.  
The pertinent finding was no numbness or weakness in the 
lower extremities.  The assessment was probable sciatica.  In 
July 1996, history included shooting pain in the right thigh 
and a history of degenerative joint disease in the 
lumbosacral spine.  X-rays revealed spondylosis of the 
thoracic and lumbosacral segments of the spine.  

Other medical records disclose that in April 1996 the 
diagnostic impression was adjustment disorder with depressed 
mood, which the psychiatrist described as temporary. 

In September 1996, the RO scheduled the veteran for VA 
examinations in conjunction with his claims for VA 
compensation, but he failed to report for the examinations.

Current Claims to Reopen 

The current claims to reopen were received at the RO in 
January 2001. 

A prior unappealed decision of the RO is final.  38 U.S.C.A. 
§ 7105(c).  The claim may nevertheless be reopened if new and 
material evidence is presented. 38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 



As claims to reopen were filed prior to August 29, 2001, the 
regulatory definition in effect then applies.  New and 
material evidence means evidence not previously submitted, 
not cumulative or redundant, and which by itself, or along 
with evidence previously submitted, is so significant that it 
must be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001). 

For purpose of reopening a claim, the credibility of newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (in determining whether evidence is new 
and material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Additional Evidence 

The additional evidence of record since the rating decision 
in December 1996 by the RO consists of VA and private medical 
records, covering the period from 1996 to 2004.  

On the application to reopen the claim of service connection 
for numbness and a blood clot in the right thigh, the 
additional evidence documents the veteran's previous history.  
The evidence is not new and material because it is cumulative 
of evidence previously considered, and cumulative evidence is 
not new and material evidence and cumulative evidence is not 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a). 

On the claim for degenerative disc disease of the back, the 
additional evidence documents degenerative disc disease in 
1996, in May 2001 by MRI, and on VA examination in May 2002.  
The evidence is not new and material because it is cumulative 
of evidence previously considered, and cumulative evidence is 
not new and material evidence and cumulative evidence is not 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).



On the claim of service connection for adjustment disorder 
with depressed mood, the additional evidence documents other 
psychiatric diagnoses in 2001, 2002, and 2004, but no 
diagnosis of adjustment disorder with depressed mood.  This 
evidence opposes, rather than supports, and the evidence is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Service connection has been granted for PTSD, which is 70 
percent disabling, and the veteran is rated totally disabled 
for compensation due to unemployability.   

Service Connection for Peripheral Neuropathy 

Service personnel records show that the veteran served in 
Vietnam in 1967 and in 1968. 

The service medical records for both periods of service 
contain no complaint, finding, or history of peripheral 
neuropathy of the thighs and groin.  And on separation 
examination prior to service discharge, the neurological 
evaluation was normal.      

After service private records disclose that in August 1996 
the veteran described sensory changes consistent with right 
greater than left meralgia paresthetica involving the lateral 
cutaneous nerves of the thighs.  In May 2001, 
electrodiagnostic testing revealed mild sensory and motor 
polyneuropathy.  

On VA examination in May 2002, the diagnosis was 
neuropathies.  The examiner expressed the opinion that the 
neuropathy was more likely than not secondary to old history 
of significant alcohol abuse.



Principles of Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
during such service to herbicide agents to include that which 
is commonly referred to as Agent Orange. 38 U.S.C.A. 
§ 1116(f).

The list of diseases that may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange includes acute and subacute peripheral neuropathy, 
which become manifest to a degree of 10 percent or more 
within a year of the date of last exposure to Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  
For this purpose, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.



When a claim disability is not on the list of presumptive 
diseases, a veteran is not precluded from establishing 
service connection with proof of actual direct causation. 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  A 
veteran who 
served on active duty in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to 
herbicide agents, including a herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(f). 

Service connection for residuals of Agent Orange exposure 
also may be established by showing that the claimed 
disability is, in fact, actually caused by exposure to Agent 
Orange.  Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994).

Analysis 

The service medical records do not document peripheral 
neuropathy and there is no medical evidence of record until 
1996 and later that documented peripheral neuropathy, twenty-
eight years after the veteran left Vietnam. 

As there is no affirmative evidence that peripheral 
neuropathy had onset during service, the preponderance of the 
evidence is against finding that peripheral neuropathy was 
incurred coincident with service. 

Exposure to Agent Orange 

The veteran argues that peripheral neuropathy is due to 
exposure to Agent Orange. 

Since the veteran served in Vietnam, he is presumed to have 
been exposed to Agent Orange during service. 

Only acute or subacute peripheral neuropathy, which the 
veteran does not have, is on the list of diseases presumed to 
be associated with exposure to Agent Orange under 38 C.F.R. § 
3.309(e), which means that on the basis of medical and 
scientific studies, there is not a significant statistical 
association between peripheral neuropathy other than acute 
and subacute peripheral neuropathy and exposure to Agent 
Orange.  38 C.F.R. § 1.17. 

Since the presumption of service connection under 38 C.F.R. § 
3.309(e) cannot be applied to the veteran's advantage, the 
Board must then look at evidence of actual causation, which 
requires a much higher standard of proof, that is, a showing 
that exposure to Agent Orange actually caused the claimed 
disability, which developed years later.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

On the question of causation, a VA examiner expressed the 
opinion that the neuropathy was more likely than not 
secondary to old history of significant alcohol abuse.  This 
evidence opposes rather than supports the claim. 

As the Board may consider only independent medical evidence 
to support its finding, and as there is no medical or 
scientific evidence favorable to the claim on the question of 
actual causation between exposure to Agent Orange and 
peripheral neuropathy, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b)


ORDER

As new and material evidence has not been presented, the 
claim of service connection for numbness and a blood clot in 
the right thigh is not reopened, and the appeal is denied. 

As new and material evidence has not been presented, the 
claim of service connection for degenerative disc disease of 
the back is not reopened, and the appeal is denied. 

As new and material evidence has not been presented, the 
claim of service connection for adjustment disorder with 
depressed mood is not reopened, and the appeal is denied. 

Service connection for peripheral neuropathy of the thighs 
and groin to include as a residual of exposure to Agent 
Orange is denied. 


REMAND 

On the claim of service connection for infertility or 
sterility, in August 2004, VA ordered a sperm analysis, but 
the results are not in the record.  As this evidence is 
pertinent to the claim, under the duty to assist, the records 
should be obtained. 

Accordingly, the claim is remanded for the following. 

1. Obtain the results of the sperm 
analysis from the Anchorage VAMC. 

2. If the sperm analysis shows 
azospermia, arrange to have the veteran's 
file reviewed by urologist to determined 
whether the infertility is related to the 
documented infertility workup during 
service. The claims folder should be made 
available to the examiner for review.

In formulating the opinion, the 
examiner is asked to comment on the 
history that the veteran had mumps as 
a child, resulting in an atrophic 
right testicle and small left 
testicle, which was documented during 
service, and whether the current 
infertility is a complication of 
mumps that pre-existed service and, 
if so, is infertility a natural 
progression of mumps. 

3. After the above development has been 
completed, adjudicate the claim.  If the 
determination remains adverse, furnished 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
GEORGE E.GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


